Case 9:20-md-02924-RLR Document 2939-1 Entered on FLSD Docket 03/04/2021 Page 1 of
                                      27



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

   IN RE: ZANTAC (RANITIDINE)                                  MDL NO. 2924
   PRODUCTS LIABILITY                                          20-MD-2924
   LITIGATION

                                                JUDGE ROBIN L. ROSENBERG
                                       MAGISTRATE JUDGE BRUCE E. REINHART

                                   /

   THIS DOCUMENT RELATES TO ALL CASES IN WHICH
   ANY GENERIC MANUFACTURER IS NAMED
   ______________________________________________________________________________
    MOTION FOR PROTECTIVE ORDER FROM PORTIONS OF PLAINTIFFS’ NOTICE
     OF ORAL AND VIDEO DEPOSITION OF GENERIC DEFENDANT PURSUANT TO
                  RULE 30(b)(6) (STORAGE AND TRANSPORTATION)
              FILED ON BEHALF OF ALL GENERIC MANUFACTURERS
   ______________________________________________________________________________




                                          1
Case 9:20-md-02924-RLR Document 2939-1 Entered on FLSD Docket 03/04/2021 Page 2 of
                                      27



          Pursuant to Federal Rules of Civil Procedure 26 and 30 and PTOs 32, 54, and 60, the
   Generic Manufacturers move for a protective order from certain portions of the “Notice of Oral
   and Video Deposition of Generic Defendant Pursuant to Fed. R. Civ. P. Rule 30(b)(6)” that were
   deemed served as of February 9, 2021 relating to storage and transportation (the “Notice”).1

   I.      Introduction (For all Three Motions Set in for March 2, 2021 Hearing)

          Only a handful of claims remain against the Generic Manufacturers in this MDL. Ruling
   on the parties’ initial motions to dismiss, the Court dismissed all claims against the Generic
   Manufacturers as preempted, including dismissal with prejudice of design, warnings, and
   misbranding claims. The Court allowed repleading only on narrow grounds, including storage or
   transport of ranitidine-containing products (“RCPs”), expiration dates, failure-to-warn-the-FDA,
   and manufacturing defect. DE 2512. Importantly, the Court noted that such claims well may also
   be preempted, but that it could not decide due to Plaintiffs’ own shotgun pleading deficiencies.

           Plaintiffs have now repleaded claims on some of these grounds. Plaintiffs did not plead a
   manufacturing defect claim. Plaintiffs’ fundamental theory of the case remains the same: they
   assert that ranitidine had an intrinsic flaw, namely, its susceptibility to forming an allegedly
   carcinogenic compound, N-Nitrosodimethylamine (“NDMA”) over time and under certain
   conditions. Given the Court’s preemption rulings, Plaintiffs cannot state a claim against Generic
   Manufacturers for that alleged design flaw, or for failing to warn consumers of it. Instead, they
   allege that the breakdown of ranitidine into NDMA was “worse” when the products were exposed
   to heat or humidity, and that Generic Manufacturers can be held liable for not tweaking their expiry
   dates or storage/transport policies aimed at reducing the products’ exposure to heat or humidity,
   or for not reporting certain information about ranitidine and cancer to FDA.

            Generic Manufacturers believe that these claims are also federally preempted or otherwise
   fail to state a claim on which relief can be granted. Nonetheless, the Generic Manufacturers have
   heard loud and clear the Court’s directives that discovery on these claims must proceed
   contemporaneously with next-round motions to dismiss. Generic Manufacturers have completed
   core discovery productions and Phase 2 disclosures that collectively include hundreds of thousands
   (if not over a million) pages of documents relevant to the remaining claims. These productions
   include extensive data on the stability of the ranitidine molecule, post-withdrawal testing directed
   to the presence of NDMA, and pertinent standard operating policies. Counsel have also spent
   hundreds of hours meeting and conferring regarding the scope and timing of additional discovery
   into Plaintiffs’ repleaded claims. These sessions have achieved much: the parties have agreed to
   focus near-term discovery efforts on Fed. R. Civ. P. 30(b)(6) depositions and custodial document
   discovery into the subjects of storage and transportation, manufacturing, and pharmacovigilance,
   have agreed to the timing of depositions on those subjects, have formalized that agreement in a
   new pretrial order (PTO 60), and have agreed in principle to a list of search terms for custodial
   document discovery.2 Generic Manufacturers have also recently disclosed to Plaintiffs the
   identities of initial custodians.



   1
    All Generic Manufacturers were served with identical notices. A copy of the Notice is attached as Exhibit 1.
   2
    Global search term negotiations appear to be completed, but PTO 60 expressly contemplates that there may need to
   be modifications to search terms for individual generics. See DE 2877, B.3.

                                                          1
Case 9:20-md-02924-RLR Document 2939-1 Entered on FLSD Docket 03/04/2021 Page 3 of
                                      27



            Despite the substantial progress that has been made, the parties have been unable to agree
   on the propriety of certain topics within the 30(b)(6) deposition notices. The disagreement boils
   down to relevance and proportionality and Plaintiffs’ refusal to limit their questioning to the claims
   they chose to replead. Plaintiffs insist on including broadly worded definitions or topics unrelated
   to their remaining claims, which would impose a substantial and unnecessary cost and hardship on
   the Generic Manufacturers to prepare witnesses to address to those topics.3

           Below, Generic Manufacturers summarize their primary objections to Plaintiffs’ storage
   and transportation notice (the “S&T Notice”). Concurrently with this motion, Generic
   Manufacturers are also filing separate motions for protective order addressing, respectively,
   Plaintiffs’ 30(b)(6) notices on manufacturing and pharmacovigilance.

   II.      Generic Manufacturers Have Agreed to Many Storage and Transportation Topics

           The Generic Manufacturers have agreed to provide witnesses (or written declarations or
   interrogatory responses) regarding the active pharmaceutical ingredient (“API”) supply chain,
   finished RCP supply chain, and finished RCP distribution chain, to the extent applicable to a
   specific generic defendant. The Generic Manufacturers have also offered to present witnesses to
   generally testify as to their Quality Management efforts in the storage and transportation of
   ranitidine API and finished RCPs throughout the supply and distribution chain, and the specific
   practices, policies, and procedures for Quality Management as they relate to the storage and
   transportation of API and finished RCPs. The Generic Manufacturers are also willing to testify to
   deviations from practices, policies, and procedures in the supply chain as it relates to storage and
   transportation of ranitidine API or RCPs.

  III.      Global Issues with the Storage and Transportation Notice

          Unhappy with Generic Manufacturers’ offers, Plaintiffs instead demand that the Generic
   Manufacturers also prepare and present witnesses regarding RCPs distributed outside of the U.S.
   During the meet and confer process, the Generic Manufacturers sought to limit this Notice to
   address ranitidine activities directed at the U.S. market. Plaintiffs have refused to do so.

          Requiring Generic Manufacturers to locate and then educate a witness on all aspects of
   storage and transportation issues for their RCPs worldwide goes well beyond the proportionate
   needs of this case, which focuses on products purchased and used only in the U.S. To require a
   Generic Manufacturer to testify about its ranitidine practices and history on a global level would
   require identifying documents and preparing witnesses on foreign requirements of dozens of
   regulatory jurisdictions across the globe. It may well also require more deponents. For instance,

   3
     A party may obtain discovery on any non-privileged matter relevant to any party’s claim or defense, so long as the
   discovery is proportional to the needs of the case. Fed. R. Civ. P. 26(b)(1). In making proportionality determinations,
   the Court must consider the importance of the issues at stake, the amount in controversy, the parties’ relative access
   to the information, the parties’ resources, the importance of the discovery in resolving issues in the case, and whether
   the burden or expense of the proposed discovery outweighs its likely benefits. Id. The proportionality concept requires
   the parties and Court to rely on “commonsense” in determining whether a discovery request is proportional to the
   needs of the case. Reilly v. Chipotle Mexican Grill, Inc., 2016 WL 10644064, at *1 (S.D. Fla. Sept. 26, 2016).
   Moreover, the Court “must limit the…extent of discovery” if it determines that the discovery sought is “unreasonably
   cumulative or duplicative, or can be obtained from some other source that is more convenient, less burdensome, or
   less expensive.” Fed. R. Civ. P. 26(b)(2)(C).

                                                              2
Case 9:20-md-02924-RLR Document 2939-1 Entered on FLSD Docket 03/04/2021 Page 4 of
                                      27



   while U.S. shipping and transportation may relate to only one or a few hubs of transport in the
   U.S., shipping and transportation globally would encompass many other cities and countries,
   modes of transportation, and practices, policies, and procedures designed to meet foreign standards
   that have no bearing on the claims by plaintiffs residing only in the U.S. In addition, RCPs
   manufactured for or distributed outside the U.S. are subject to foreign regulatory requirements. To
   investigate, produce documents, and then educate corporate witnesses to testify about these
   activities on a global scale would present an overwhelmingly onerous burden for Generic
   Manufacturers—one that could not be met under the current timetable. This burden is not justified,
   because any information Plaintiffs discovered about foreign activities has no bearing on their
   claims, which are focused on product sold and used in the U.S. See Pls.’ Amended Personal Injury
   Compl., Dkt. 2759 at ¶¶ 2433-59.

           Plaintiffs’ attempt to set a global scope for the Notices is found in their definitions, which,
   if modified, would solve this disproportionality problem. Specifically, Plaintiffs’ refusal to
   incorporate a U.S. focus in their definitions for “QUALITY,” “QUALITY MANAGEMENT,” and
   “RANITIDINE-CONTAINING PRODUCT(S) or RCPs” results in those definitions imposing a
   global reach. A definition for “Your RCPs” that limits it to products manufactured, marketed,
   distributed, or sold in the U.S. would properly cabin this Notice to only those issues related to the
   U.S. market. In other words, the topics of “QUALITY” and “QUALITY MANAGEMENT”
   should be limited to the discrete claims Plaintiffs replead involving U.S.-marketed products.

          The Generic Manufacturers incorporate by reference the arguments made in the
   contemporaneously filed Motion relating to the Pharmacovigilance Notice. And, Generic
   Manufacturers also identify specific objections to topics listed in this Notice and incorporate by
   reference those objections as set forth in the chart attached hereto as Exhibit 2.

   Respectfully submitted,

    /s/ Richard M. Barnes                                /s/ Thomas J. Yoo
    Richard M. Barnes                                    Thomas J. Yoo
    Kamil Ismail                                         HOLLAND & KNIGHT LLP
    Sean Gugerty                                         400 South Hope Street, 8th Floor
    Goodell, DeVries, Leech & Dann, LLP                  Los Angeles, CA 90071
    One South Street, 20th Floor                         T: 213.896.2400
    Baltimore, Maryland 21202                            F: 213.896.2450
    Tel: (410)783-4000                                   Thomas.Yoo@hklaw.com
    rmb@gdldlaw.com
    kxi@gdldlaw.com                                      Attorneys for Glenmark Pharmaceuticals Inc.,
    sgugerty@gdldlaw.com                                 USA, f/k/a Glenmark Generics Inc., USA and
                                                         Glenmark Pharmaceuticals Ltd. (f/k/a
    Attorneys for Defendant                              Glenmark Generics Ltd.)
    L. Perrigo Company




                                                     3
Case 9:20-md-02924-RLR Document 2939-1 Entered on FLSD Docket 03/04/2021 Page 5 of
                                      27




                          EXHIBIT 1
Case 9:20-md-02924-RLR Document 2939-1 Entered on FLSD Docket 03/04/2021 Page 6 of
                                      27



                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


    IN RE: ZANTAC (RANITIDINE)                                                      MDL NO. 2924
    PRODUCTS LIABILITY                                                               20-MD-2924
    LITIGATION
                                                        JUDGE ROBIN L. ROSENBERG
                                               MAGISTRATE JUDGE BRUCE E. REINHART

    _______________________________/

   THIS DOCUMENT RELATES TO: ALL ACTIONS

                       NOTICE OF ORAL AND VIDEO DEPOSITION OF
                                 GENERIC DEFENDANT
                        PURSUANT TO FED. R. CIV. P. RULE 30(b)(6)

   TO: [Counsel for Generic Manufacturer]

   Attorney for Defendant Generic Manufacturer,

          PLEASE TAKE NOTICE that pursuant to Rule 26 and Rule 30(b)(6) of the Federal Rules

   of Civil Procedure, Plaintiffs, by and through their undersigned attorneys, the Plaintiffs will take

   the oral videotaped deposition of Generic Manufacturer on February 23, 2021 at 2 PM EST, via

   video conferencing through US Legal Support. Pursuant to Fed. R. Civ. P. 30(b)(6), Defendants

   shall designate and produce a representative or representatives, as may be required, to testify on

   behalf of Generic Manufacturer, concerning the topics identified in Exhibit A attached hereto.

   The deposition shall be recorded by stenographic and audiovisual means, as well as a webcast

   to a remote location, and taken before a person authorized by law to administer oaths, pursuant

   to Fed. R. Civ. P. 28, and will continue from day-to-day, excluding Sundays and court-

   recognized holidays, until the examination is completed.

          PLEASE TAKE FURTHER NOTICE that we will be conducting this deposition utilizing

   the secure, web-based deposition option afforded by US Legal Support, or in the alternative,




                                                    1
Case 9:20-md-02924-RLR Document 2939-1 Entered on FLSD Docket 03/04/2021 Page 7 of
                                      27



   video teleconferencing (VTC) services offered by US Legal Support. Also take notice that the

   court reporter may also be remote via one of the options above for the purposes of the proceeding,

   as well as swearing in the deponent, and may or may not be in the presence of the deponent. The

   deposition shall have been deemed to have been taken before an appropriate court officer despite

   the court reporter not being in the same physical location as the witness. The oral examination

   is to be taken for purposes of discovery, for use at trial, or for such other purposes as are

   permitted under the Federal Rules of Civil Procedure and/or the local rules of the United States

   District Court for the Southern District of Florida. The witness, questioning and defending

   attorneys, and documents will be recorded by video. Any deposition noticed to take place

   remotely and recorded remotely may be admitted at trial with the same effect of one recorded in

   person. Please contact the noticing attorney at least five (5) calendar days prior to the deposition

   to advise that it is your desire to appear via this remote participating means so that the necessary

   credentials, call-in numbers, testing and information, if necessary, can be provided to you prior

   to the proceedings.



   Dated: January 29, 2021
                                                 /s/ Michael L. McGlamry
                                                 Michael L. McGlamry
                                                 POPE McGLAMRY, P.C.
                                                 3391 Peachtree Road NE, Suite 300
                                                 Atlanta, GA 30326
                                                 Ph: (404) 523-7706
                                                 Email: efile@pmkm.com

                                                 Tracy A. Finken
                                                 ANAPOL WEISS
                                                 One Logan Square
                                                 130 North 18th Street, Suite 1600
                                                 Philadelphia, PA 19103
                                                 Ph: (215) 735-1130
                                                 Email: tfinken@anapolweiss.com



                                                    2
Case 9:20-md-02924-RLR Document 2939-1 Entered on FLSD Docket 03/04/2021 Page 8 of
                                      27




                                                Adam Pulaski
                                                PULASKI KHERKHER, PLLC
                                                2925 Richmond Avenue, Suite 1725
                                                Houston, TX 77098
                                                Ph: (713) 664-4555
                                                Email: adam@pulaskilawfirm.com

                                                Robert C. Gilbert
                                                KOPELOWITZ OSTROW FERGUSON
                                                WEISELBERG GILBERT
                                                2800 Ponce de Leon Boulevard, Suite 1100
                                                Coral Gables, FL 33134
                                                Ph: (305) 384-7269
                                                Email: gilbert@kolawyers.com




                                   CERTIFICATE OF SERVICE

          The undersigned herby certifies that a copy of the foregoing was served via electronic mail,
   on January 29, 2021 to Counsel for Defendants.

                                                        /s/ Marlene J. Goldenberg
                                                        Marlene J. Goldenberg




                                                   3
Case 9:20-md-02924-RLR Document 2939-1 Entered on FLSD Docket 03/04/2021 Page 9 of
                                      27



                                              EXHIBIT A

                                           INSTRUCTIONS

   To the extent You determine that one or more topics is inapplicable and expect the witness to
   testify to that effect, please notify Plaintiffs in writing at least 14 days prior to the deposition.

                                            DEFINITIONS

      1. “YOU” or “YOUR” refers to [Generic Family], and any of its predecessor companies,
         successor companies, members, partners, directors, officers, employees, servants, agents,
         attorneys, joint venturers, licensors, third party contractors, or other representatives,
         including all parent entities.

      2. “PERSON(s)” means any individual or entity.

      3. “API” means active pharmaceutical agreement.

      4. “QUALITY” refers to any physical, chemical, microbiological, biological, bioavailability,
         and stability attributes that a drug product should maintain in order to be deemed suitable
         for therapeutic or diagnostic use.

      5. “QUALITY MANAGEMENT” refers to the identification, measurement, control, and
         improvement of the distribution and storage of a drug product, with regard to quality,
         including, but not limited to, any program, practice, policy or procedure regarding: (1) used
         to control storage of drug products; (2) that covers the movement, including storage and
         transportation, of drug products; (3) that allows for the identification of quality critical
         environmental aspects (such as temperature, humidity, and/or other environmental factors)
         for a drug product and/or ensures that the adequate processes to maintain that environment
         are in place; (4) used to assess, control, communicate, and review risks to the quality of a
         drug product across the product lifecycle; or (5) relating to 21 U.S.C. s. 501(a)(2), 21 C.F.R.
         Parts 210 & 211, or USP [1079] Good Storage and Distribution Packages for Drug Products

      6. “RANITIDINE-CONTAINING PRODUCT(S)” of “RCPs” means any product in which
         an active ingredient is ranitidine, including but not limited to Zantac or ranitidine, whether
         or not the product was brought to market, including any branded, unbranded (i.e. generic),
         prescription, and over-the-counter (“OTC”) product, that was or is in development, and
         used to treat, among other things, heartburn, gastroesophageal reflux disease, ulcers in the
         stomach or intestines, or Zollinger-Ellison syndrome.




                                                    4
Case 9:20-md-02924-RLR Document 2939-1 Entered on FLSD Docket 03/04/2021 Page 10 of
                                       27



                                        DEPOSITION TOPICS

    API Supply Chain

       1. The source(s) of the API for any Ranitidine-Containing Product:

              a. The person(s) from whom You purchased the API, and Your related contracts and
                 agreements with that person(s).

              b. The manufacturer(s) of the API.

              c. The location(s) and/or facilities where the API is manufactured.

       2. The transportation and delivery of API to You:

              a. The location(s) where the API You purchased was/is delivered from and received
                 by You, including intermediate locations.

              b. The modes by which the API you purchased is transported to You.

              c. The person(s) involved in the transport/delivery of API to You, and Your related
                 contracts and agreements with that person(s).

              d. The documentation accompanying ranitidine-containing products you receive, and
                 the ranitidine-containing products you ship (e.g., shipping documents, bills of lading,
                 invoices, certificates of analysis, package inserts, etc.).

       3. Your storage of API:

              a. The location(s) where You store/stored API. The person(s) involved in Your
                 storage of API, and Your related contracts and agreements with that person(s).

       4. Your API Quality Management:

              a. Your practices, policies, and procedures for Quality Management as they relate to
                 the sourcing, transportation, and storage of API.

              b. Any temperature and/or humidity mapping systems, monitoring reports, alarms,
                 or similar data logs as they relate to API.

              c. Any known or discovered deviations or nonconformities from the Quality
                 Management System or investigations of possible deviations, nonconformities, or
                 violations.

              d. Any instances in which API was destroyed, returned, rejected, refunded, or
                 otherwise not used for its intended purpose for reasons relating to quality.




                                                    5
Case 9:20-md-02924-RLR Document 2939-1 Entered on FLSD Docket 03/04/2021 Page 11 of
                                       27



    Finished-Product Supply Chain

       5. The source(s) of Ranitidine-Containing Products You sell, but do not manufacture:

              a. The person(s) from whom You purchase the Ranitidine-Containing Product, and
                 Your related contracts and agreements with that person(s).

              b. The manufacturer(s) of that Ranitidine-Containing Product and related NDA,
                 ANDA, and NDC.

              c. The location(s) where that Ranitidine-Containing Product is manufactured.

       6. The transportation and delivery to You of Ranitidine-Containing Products You sell, but
          do not manufacture:

              a. The location(s) and/or facilities where that Ranitidine-Containing Product is
                 delivered from and received by You, including intermediate locations.

              b. The modes by which that Ranitidine-Containing Product is transported to You.

              c. The person(s) involved in the transport/delivery of that Ranitidine-Containing
                 Product to You, and Your related contracts and agreements with that person(s).

              d. The person(s) responsible for ensuring compliance with, or satisfaction of, the
                 legal requirements to import that Ranitidine-Containing Product into the United
                 States.

              e. The documentation accompanying ranitidine-containing products you receive (e.g.,
                 shipping documents, bills of lading, invoices, certificates of analysis, package inserts,
                 etc).

       7. Your storage of Ranitidine-Containing Product You sell, but do not manufacture:

              a. The locations and/or facilities where You store that Ranitidine-Containing
                 Product.

              b. The person(s) involved in Your storage of that Ranitidine-Containing Product,
                 and Your related contracts and agreements with that person(s).

       8. Quality Management of Ranitidine-Containing Product You sell, but do not manufacture:

              a. Your practices, policies, and procedures for Quality Management as they relate to
                 the sourcing, transportation, and storage of that Ranitidine-Containing Product.

              b. Any temperature and/or humidity mapping systems, monitoring reports, alarms,
                 or similar data logs as they relate to that Ranitidine-Containing Product.




                                                     6
Case 9:20-md-02924-RLR Document 2939-1 Entered on FLSD Docket 03/04/2021 Page 12 of
                                       27



              c. Any known or discovered deviations or nonconformities from the Quality
                 Management System or investigations of possible deviations, nonconformities, or
                 violations.

              d. Any instances in which that Ranitidine-Containing Product was destroyed,
                 returned, rejected, refunded, or otherwise not used or marketed for its intended
                 purpose for reasons relating to quality.


    Finished-Product Distribution Chain

       9. Your manufacture of Ranitidine-Containing Product:

              a. The forms of Ranitidine-Containing Product You manufacture and the related
                 NDA, ANDA, and NDC.

              b. The location(s) where that Ranitidine-Containing Product is manufactured.

       10. Your storage and internal transportation of Ranitidine-Containing Product You
           manufacture:

              a. The location(s) where You store that Ranitidine-Containing Product.

              b. The person(s) involved in Your storage of that Ranitidine-Containing Product,
                 and Your related contracts and agreements with that person(s).

              c. The modes by which that Ranitidine-Containing Product is transported from the
                 place of manufacture to the place of storage.

              d. The person(s) involved in the transport/delivery of that Ranitidine-Containing
                 Product to its place of storage, and Your related contracts and agreements with
                 that person(s).

              e. The documentation accompanying ranitidine-containing products you receive, and
                 the ranitidine-containing products you ship (e.g., shipping documents, bills of lading,
                 invoices, certificates of analysis, package inserts, etc).

       11. The transportation and delivery of Ranitidine-Containing Product You sell:

              a. The person(s) to whom You sell Ranitidine-Containing Products, and Your
                 related contracts and agreements with that person;

              b. The documentation accompanying ranitidine-containing products you receive (e.g.,
                 shipping documents, bills of lading, invoices, certificates of analysis, package inserts,
                 etc);
              c. The location(s) and/or facilities from, and to which, You transport and deliver
                 Ranitidine Containing Products;




                                                     7
Case 9:20-md-02924-RLR Document 2939-1 Entered on FLSD Docket 03/04/2021 Page 13 of
                                       27



               d. The modes by which You transport Ranitidine-Containing Product to those
                  location(s);

               e. The person(s) involved in the transport/delivery of that Ranitidine-Containing
                  Product to those locations, and Your related contracts and agreements with that
                  person(s).

               f. The documentation accompanying ranitidine-containing products you ship (e.g.,
                  shipping documents, bills of lading, invoices, certificates of analysis, package inserts,
                  etc).

       12. Quality Management of Ranitidine-Containing Product You sell:

               a. Your practices, policies and procedures for Quality Management as they relate to
                  the sourcing, transportation, and storage of that Ranitidine-Containing Product.

               b. The location and existence of any temperature and/or humidity mapping systems,
                  monitoring reports, alarms, or similar data logs as they relate to that Ranitidine-
                  Containing Product.

               c. Any instances in which that Ranitidine-Containing Product was destroyed,
                  returned, rejected, refunded, or otherwise not used or marketed for its intended
                  purpose for reasons relating to quality.

    Identity of Your Witnesses and Documents

       13. With respect to each of the above topics:

               a. Your current (and any prior) corporate organization, and structure of departments
                  or divisions responsible for any related practices, policies, and procedures.

               b. The identity of Your corporate officers and managers responsible for, or having
                  any knowledge thereof.

               c. The existence, name, location, and nature of any related informational database.

               d. The location, storage, and organization of Your related documents.



                                  DOCUMENTS TO BE PRODUCED

           Deponent shall produce the following documents three (3) business days prior to the
    deposition:

          1.     Current resume and curriculum vitae of deponent.

          2.     All documents reviewed by the deponent in preparing for this deposition.


                                                      8
Case 9:20-md-02924-RLR Document 2939-1 Entered on FLSD Docket 03/04/2021 Page 14 of
                                       27



         3.   All documents in the deponent’s possession, custody, or control related to the
              deposition’s topics listed above.




                                              9
Case 9:20-md-02924-RLR Document 2939-1 Entered on FLSD Docket 03/04/2021 Page 15 of
                                       27




                           EXHIBIT 2
             Case 9:20-md-02924-RLR Document 2939-1 Entered on FLSD Docket 03/04/2021 Page 16 of
                                                    27


                         DEFENDANTS’ OBJECTIONS AND PLAINTIFFS’ POSITION ON OBJECTIONS TO
                                   STORAGE AND TRANSPORT DEPOSITION NOTICE

Definition                                         Generic Defendants’ Objection(s)                   Plaintiffs’ Position
   1. “YOU” or “YOUR” refers to [Generic           The definition of “YOU” or “YOUR” is
        Family], and any of its predecessor        overly broad and purports to require a
        companies, successor companies,            response on behalf of separate corporate
        members, partners, directors, officers,    entities, including some that are not subject to
        employees, servants, agents,               jurisdiction here, and it purports to require
        attorneys, joint venturers, licensors,     testimony regarding information that is not
                                                   within a Generic Defendants’ possession,
        third party contractors, or other
                                                   custody, or control, especially as it relates to
        representatives, including parent
                                                   third party contractors.
        entities.

   4. “QUALITY” refers to any physical,            The definition of “QUALITY” is overly broad
       chemical, microbiological, biological,      to the extent it expands the noticed topics
       bioavailability, and stability attributes   beyond issues relating to storage and
       that a drug product should maintain in      transportation and to the extent it purports to
       order to be deemed suitable for             require testimony regarding claims that have
       therapeutic or diagnostic use.              been dismissed with prejudice.
   5. “QUALITY MANAGEMENT” refers                       1. The definition of “QUALITY
       to the identification, measurement,                  MANAGEMENT” is overly broad to
       control, and improvement of the                      the extent it expands the noticed
       distribution and storage of a drug                   topics beyond issues relating to
       product, with regard to quality,                     storage and transportation and to the
       including, but not limited to, any                   extent it purports to require testimony
       program, practice, policy or procedure
                                                            regarding claims that have been
       regarding: (1) used to control storage
                                                            dismissed with prejudice.
       of drug products; (2) that covers the
       movement, including storage and                  2. The definition is vague and overbroad
       transportation, of drug products; (3)                in that it seeks to incorporate USP
       that allows for the identification of                standards that have changed over
       quality critical environmental aspects               time, without specifying which
       (such as temperature, humidity, and/or               version(s) or time period is relevant.
       other environmental factors) for a
       drug product and/or ensures that the


                                                                          1
         Case 9:20-md-02924-RLR Document 2939-1 Entered on FLSD Docket 03/04/2021 Page 17 of
                                                27



    adequate processes to maintain that
    environment are in place; (4) used to
    assess, control, communicate, and
    review risks to the quality of a drug
    product across the product lifecycle;
    or (5) relating to 21 U.S.C. s.
    501(a)(2), 21 C.F.R. Parts 210 & 211,
    or USP [1079] Good Storage and
    Distribution Packages for Drug
    Products.
6. “RANITIDINE-CONTAINING                      1. The definition of “RANITIDINE-
    PRODUCT(S)” of “RCPs” means any               CONTAINING PRODUCT(S)” or
    product in which an active ingredient         “RCPs” seeks information that is
    is ranitidine, including but not limited      irrelevant to any claim against some
    to Zantac or ranitidine, whether or not       Generic Defendants in that it seeks
    the product was brought to market,            testimony including those products
    including any branded, unbranded
                                                  that were never marketed and
    (i.e. generic), prescription, and over-
                                                  therefore never received or used by
    the-counter (“OTC”) product, that
    was or is in development, and used to         any consumer.
    treat, among other things, heartburn,      2. The definition is overbroad and
    gastroesophageal reflux disease,              disproportionate because only
    ulcers in the stomach or intestines, or       ranitidine-containing products made
    Zollinger-Ellison syndrome.                   and/or sold in the United States are
                                                  relevant to plaintiffs’ claims. To the
                                                  extent the definition refers to products
                                                  made and/or sold in other countries, it
                                                  is outside the scope of plaintiffs’
                                                  allegations and claims and is therefore
                                                  disproportionate.




                                                                 2
            Case 9:20-md-02924-RLR Document 2939-1 Entered on FLSD Docket 03/04/2021 Page 18 of
                                                   27




Topic                                         Generic Defendants’ Objection(s)                 Plaintiffs’ Position
   1. The source(s) of the API for any           1. This topic does not apply to all
      Ranitidine-Containing Product:                 Generic Defendants, who can confirm
         a. The person(s) from whom                  their role in the manufacture and
              You purchased the API, and             distribution chain through other, less
              of Your related contracts and          expensive and intrusive means.
              agreement(s) with that             2. To the extent the topic applies to a
              person(s).
                                                     Generic Defendant, it is duplicative of
         b. The manufacturer(s) of the
                                                     information provided in the Core
              API.
         c. The location(s) and/or                   Discovery Agreement and PTO 50
              facilities where the API is            disclosures, and could be reduced to
              manufactured.                          written interrogatory requests.
                                                 3. This topic can be reduced to an
                                                     interrogatory or request for
                                                     production.

   2. The transportation and delivery of          1. This topic does not apply to all
      API to You:                                    Generic Defendants, who can confirm
         a. The location(s) where the                their role in the manufacture and
              API You purchased was/is               distribution chain through other, less
              delivered from and received            expensive and intrusive means.
              by You, including                   2. To the extent the topic applies to a
              intermediate locations.
                                                     Generic Defendant, it is not
         b. The modes by which the API
                                                     proportional to the needs of the case.
              you purchased is transported
              to You.                                A deposition topic calling for the
         c. The person(s) involved in the            identities of every person and entities
              transport/delivery of API to           involved in transporting API over an
              You, and Your related                  unlimited period of time is not
              contracts and agreements               proportional, because it could be
              with that person(s).                   reduced to a written discovery and
         d. The documentation                        because requiring a witness to
              accompanying ranitidine-               memorize such a list is unreasonable,
              containing products you                and may not even be possible
              receive, and the ranitidine-


                                                                    3
        Case 9:20-md-02924-RLR Document 2939-1 Entered on FLSD Docket 03/04/2021 Page 19 of
                                               27



           containing products you ship      depending on how long a Generic
           (e.g., shipping documents,        Defendant was on the market.
           bills of lading, invoices,     3. This topic can be reduced to an
           certificates of analysis,         interrogatory or request for
           package inserts, etc.).           production.

3. Your storage of API:                   1. This topic does not apply to all
      a. The location(s) where You           Generic Defendants, who can confirm
           store/stored API. The             their role in the manufacture and
           person(s) involved in Your        distribution chain through other, less
           storage of API, and Your          expensive and intrusive means.
           related contracts and          2. To the extent the topic applies to a
           agreements with that
                                             Generic Defendant, it could be
           person(s).
                                             reduced to an interrogatory or request
                                             for production.

4. Your API Quality Management:           1. This topic does not apply to all
      a. Your practices, policies, and       Generic Defendants, who can confirm
         procedures for Quality              their role in the manufacture and
         Management as they relate to        distribution chain through other, less
         the sourcing, transportation,       expensive and intrusive means.
         and storage of API.              2. To the extent the topic applies to a
      b. Any temperature and/or
                                             Generic Defendant, sub-topic (c) is
         humidity mapping systems,
                                             not proportional and calls for
         monitoring reports, alarms, or
         similar data logs as they           information broader than the narrow
         relate to API.                      claims plaintiffs were permitted to re-
      c. Any known or discovered             plead in their amended complaints.
         deviations or nonconformities    3. Sub-topic (d) seeks information that is
         from the Quality                    irrelevant because no one ingested a
         Management System or                product with API that was ultimately
         investigations of possible          destroyed, returned, rejected,
         deviations, nonconformities,        refunded, or not otherwise used.
         or violations.
      d. Any instances in which API
         was destroyed, returned,


                                                            4
           Case 9:20-md-02924-RLR Document 2939-1 Entered on FLSD Docket 03/04/2021 Page 20 of
                                                  27



              rejected, refunded, or
              otherwise not used for its
              intended purpose for reasons
              relating to quality.
5. The source(s) of Ranitidine-Containing     1. This topic and its subparts seek
   Products You sell, but do not                 information that is duplicative of
   manufacture:                                  information the Generic Defendants
          a. The person(s) from whom             previously provided in accordance
              You purchase the Ranitidine-       with PTO 50. This topic can be
              Containing Product, and Your       reduced to an interrogatory or request
              related contracts and
                                                 for production.
              agreement(s) with that
                                              2. Topic 5(b), is insufficiently precise to
              person(s).
          b. The manufacturer(s) of that         allow the Generic Defendants to
              Ranitidine-Containing              identify an appropriate corporate
              Product and related NDA,           designee(s) and adequately evaluate
              ANDA, and NDC.                     the relevance of the proposed topic.
          c. The location(s) and/or              As plaintiffs already know, the
              facilities where that              Generic Defendants do not own any
              Ranitidine-Containing              NDAs, and therefore it is unclear
              Product is manufactured.           what plaintiffs intended to cover by
                                                 this topic.
                                              3. The Generic Defendants’ ANDAs are
                                                 tens of thousands of pages long,
                                                 contain details regarding many
                                                 different topics, and were approved
                                                 up years ago.

   6. The transportation and delivery to      1. The information sought can be
      You of Ranitidine-Containing               reduced to an interrogatory or request
      Products You sell, but do not              for production.
      manufacture:                            2. Topic 6(c) is disproportionate to the
         a. The location(s) and/or               needs of the case to the extent
              facilities where that              plaintiffs are seeking the name of a
              Ranitidine-Containing              person or persons, whose identity/ies
              Product is delivered from and


                                                                 5
 Case 9:20-md-02924-RLR Document 2939-1 Entered on FLSD Docket 03/04/2021 Page 21 of
                                        27



     received by You, including            can be produced in response to
     intermediate locations.               interrogatories.
b.   The modes by which that          3.   Topic 6(c) is disproportionate to the
     Ranitidine-Containing                 needs of the case to the extent
     Product is transported to You.        plaintiffs are seeking information
c.   The person(s) involved in the         about any person ever involved in
     transport/delivery of that            transporting finished drug products,
     Ranitidine-Containing                 including employees, over the many
     Product to You, and Your              years during which Generic
     related contracts and                 Defendants formulations of
     agreements with that                  ranitidine-containing products were
     person(s).                            on the market.
d.   The person(s) responsible for    4.   Topic 6(d) is disproportionate to the
     ensuring compliance with, or          needs of the case to the extent
     satisfaction of, the legal            plaintiffs are seeking the name of a
     requirements to import that           person or persons, whose identity/ies
     Ranitidine-Containing                 can be produced in response to
     Product into the United               interrogatories.
     States.                          5.   Topic 6(d) is vague in its use of the
e.   The documentation                     undefined terms “compliance” and
     accompanying ranitidine-              “legal requirements,” which could
     containing products you               implicate multiple departments within
     receive (e.g., shipping               the company.
     documents, bills of lading,      6.   Topic 6(d) is outside the scope of
     invoices, certificates of             claims the Court has permitted
     analysis, package inserts,            plaintiffs to attempt to replead.
     etc).                            7.   Topic 6(e) is overly broad and
                                           disproportionate to the needs of the
                                           case to the extent plaintiffs are
                                           seeking testimony regarding
                                           individual shipping documentation
                                           such as bills of lading, invoices, or
                                           other similar documents.
                                      8.   Topic 6(e) is disproportionate to the
                                           needs of the case based on the scope




                                                         6
        Case 9:20-md-02924-RLR Document 2939-1 Entered on FLSD Docket 03/04/2021 Page 22 of
                                               27



                                               of claims the Court has permitted
                                               plaintiffs to attempt to replead.

7. Your storage of Ranitidine-             1. The information sought can be
   Containing Products You sell, but do       reduced to an interrogatory or request
   not manufacture:                           for production.
       a. The location(s) and/or           2. Topic 7(b) is disproportionate to the
           facilities where You               needs of the case to the extent
           store/stored that Ranitidine-      plaintiffs are seeking the name of a
           Containing Product.
                                              person or persons, whose identity/ies
       b. The person(s) involved in
                                              can be produced in response to
           Your storage of that
           Ranitidine-Containing              interrogatories.
           Product, and Your related       3. Topic 7(b) is disproportionate to the
           contracts and agreements           needs of the case to the extent
           with that person(s).               plaintiffs are seeking information
                                              about any person ever involved in the
                                              storage of finished drug products,
                                              including employees, over the many
                                              years during which each Generic
                                              Defendants’ formulations of
                                              ranitidine-containing products were
                                              on the market.


8. Quality Management of Ranitidine-       1. As plaintiffs have defined “Quality
   Containing Product You sell, but do        Management” and “Quality” this
   not manufacture:                           topic expands beyond written
       a. Your practices, policies, and       standard operating procedures and the
           procedures for Quality             definitions are vague. As a result,
           Management as they relate to       topic 8(a) is not specific enough to
           the sourcing, transportation,
                                              allow the Generic Defendants to
           and storage of that
                                              prepare a witness on this topic.
           Ranitidine-Containing
           Product.                        2. Topic 8(b) is overly broad and
                                              disproportionate to the needs of the



                                                             7
        Case 9:20-md-02924-RLR Document 2939-1 Entered on FLSD Docket 03/04/2021 Page 23 of
                                               27



       b. Any temperature and/or              case to the extent plaintiffs seek
          humidity mapping systems,           testimony regarding the data
          monitoring reports, alarms, or      generated by or contained in any
          similar data logs as they           temperature and/or humidity mapping
          relate to that Ranitidine-          systems, monitoring reports, alarms,
          Containing Product.                 or similar data logs, especially
       c. Any known or discovered
                                              because plaintiffs have included no
          deviations or nonconformities
                                              relevant time frame.
          from the Quality
          Management System or             3. Topics 8(c) and 8(d) seek irrelevant
          investigations of possible          information and are disproportional to
          deviations, nonconformities,        the needs of the case, because the
          or violations.                      testimony they seek is not limited to
       d. Any instances in which that         quality issues relating to NDMA, and
          Ranitidine-Containing               is beyond the scope of plaintiffs’
          Product was destroyed,              claims and the MDL consolidation
          returned, rejected, refunded,       order.
          or otherwise not used or         4. Topic 8(d) also seeks information that
          marketed for its intended           is irrelevant and not proportional to
          purpose for reasons relating        the needs of this case, because no one
          to quality.
                                              ingested any ranitidine-containing
                                              product that was destroyed, returned,
                                              rejected, refunded, or otherwise not
                                              used or marketed for its intended
                                              purpose.

9. Your manufacture of Ranitidine-         1. This topic does not apply to all
   Containing Product:                        Generic Defendants, who can confirm
      a. The forms of Ranitidine-             their role in the manufacture and
          Containing Product You              distribution chain through other, less
          manufacture and the related         expensive and intrusive means.
          NDA, ANDA, and NDC.              2. To the extent the topic applies to a
      b. The location(s) where that
                                              Generic Defendant, requiring a
          Ranitidine-Containing
                                              deposition on topic 9(a) is not
          Product is manufactured.
                                              proportional to the needs of the case.



                                                             8
        Case 9:20-md-02924-RLR Document 2939-1 Entered on FLSD Docket 03/04/2021 Page 24 of
                                               27



                                             The requested information may be
                                             obtained through less expensive and
                                             less burdensome means because it has
                                             already been provided pursuant to
                                             PTO 50.
                                          3. Topic 9(b) is not proportional to the
                                             needs of the case because it may be
                                             obtained through less expensive and
                                             less burdensome means because it has
                                             already been provided pursuant to
                                             Core Discovery Agreement.

10. Your storage and internal             1. This topic does not apply to all
    transportation of Ranitidine-            Generic Defendants, who can confirm
    Containing Product You manufacture:      their role in the manufacture and
        a. The location(s) where You         distribution chain through other, less
            store that Ranitidine-           expensive and intrusive means.
            Containing Product.           2. To the extent the topic applies to a
        b. The person(s) involved in
                                             Generic Defendant, the topic is not
            Your storage of that
                                             proportional because it can be
            Ranitidine-Containing
            Product, and Your related        reduced to an interrogatory or request
            contracts and agreements         for production.
            with that person(s).          3. The topic is disproportionate to the
        c. The modes by which that           needs of the case because it would
            Ranitidine-Containing            require a witness to memorize the
            Product is transported from      lists of names and contents of
            the place of manufacture to      documents when that information is
            the place of storage.            more easily obtainable in written
        d. The person(s) involve in the      discovery.
            transport/delivery of that
            Ranitidine-Containing
            Product to its place of
            storage, and Your related
            contracts and agreements
            with that person(s).


                                                            9
         Case 9:20-md-02924-RLR Document 2939-1 Entered on FLSD Docket 03/04/2021 Page 25 of
                                                27



         e. The documentation
            accompanying ranitidine-
            containing products you
            receive, and the ranitidine-
            containing products you ship
            (e.g., shipping documents,
            bills of lading, invoices,
            certificates of analysis,
            package inserts, etc).
11. The transportation and delivery of       1. The information sought can be
    Ranitidine-Containing Product You           reduced to an interrogatory or request
    sell:                                       for production.
         a. The person(s) to whom You        2. Topics 11(b) and (e) are
            sell Ranitidine-Containing          disproportionate in seeking testimony
            Products, and Your related          on individual shipping documents and
            contracts and agreements
                                                lists of the names of individuals
            with that person;
                                                involved in purchasing ranitidine
         b. The documentation
            accompanying ranitidine-            products over an unlimited period of
            containing products you             time.
            receive (e.g., shipping
            documents, bills of lading,
            invoices, certificates of
            analysis, package inserts,
            etc);
         c. The location(s) and/or
            facilities from, and to which,
            You transport and deliver
            Ranitidine-Containing
            Products;
         d. The modes by which You
            transport Ranitidine-
            Containing Products to those
            location(s);
         e. The person(s) involved in the
            transport/delivery of that



                                                              10
         Case 9:20-md-02924-RLR Document 2939-1 Entered on FLSD Docket 03/04/2021 Page 26 of
                                                27



            Ranitidine-Containing
            Product to those locations,
            and Your related contracts
            and agreements with that
            person(s).
       f. The documentation
            accompanying ranitidine-
            containing products you ship
            (e.g., shipping documents,
            bills of lading, invoices,
            certificates of analysis,
            package inserts, etc).
12. Quality Management of Ranitidine-        1. As plaintiffs have defined “Quality
    Containing Product You sell:                Management” and “Quality” this
       a. Your practices, policies, and         topic expands beyond written
            procedures for Quality              standard operating procedures and the
            Management as they relate to        definitions are vague. As a result,
            the sourcing, transportation,       topic 12(a) is not specific enough to
            and storage of that
                                                allow the Generic Defendants to
            Ranitidine-Containing
                                                prepare a witness on this topic.
            Product.
       b. The location and existence of      2. Topic 12(b) also is overly broad and
            any temperature and/or              disproportionate to the needs of the
            humidity mapping systems,           case to the extent plaintiffs seek
            monitoring reports, alarms, or      testimony regarding the data
            similar data logs as they           generated by or contained in any
            relate to that Ranitidine-          temperature and/or humidity mapping
            Containing Product.                 systems, monitoring reports, alarms,
       c. Any instances in which that           or similar data logs, especially
            Ranitidine-Containing               because plaintiffs have included no
            Product was destroyed,              relevant time frame.
            returned, rejected, refunded,    3. Topic 12(c) seeks information that is
            or otherwise not used for its
                                                irrelevant and not proportional to the
            intended purpose for reasons
            relating to quality.                needs of this case, because there is no
                                                allegation that any plaintiff actually
                                                ingested any ranitidine-containing


                                                              11
         Case 9:20-md-02924-RLR Document 2939-1 Entered on FLSD Docket 03/04/2021 Page 27 of
                                                27



                                                   product that was destroyed, returned,
                                                   rejected, refunded, or otherwise not
                                                   used or marketed for its intended
                                                   purpose.

13. With respect to each of the above          1. This topic is overly broad in that it
    topics:                                       would require a witness to testify
        a. Your current (and any prior)           regarding (i) the corporate
            corporate organization, and           organization and structure of many
            structure of departments or           different departments and divisions
            divisions responsible for any         over many years; (ii) each and every
            related practices, policies, and
                                                  corporate officer and manager having
            procedures.
                                                  any knowledge of any topic
        b. The identity of Your
            corporate officers and                implicated in this Notice over that
            managers responsible for, or          same time period; and (iii) the
            having knowledge thereof.             location, storage, and organization of
        c. The existence, name,                   every single document related to each
            location, and nature of any           of the Topics contained in the Notice.
            related informational              2. The term “informational database” is
            database.                             also undefined and not reasonably
        d. The location, storage, and             particular such that the Generic
            organization of Your related          Defendants are unable to prepare a
            documents.                            witness.
                                               3. Requiring a witness to testify to this
                                                  topic is not proportional to the needs
                                                  of this case, particularly where the
                                                  Generic Defendants can provide this
                                                  information – to the extent it exists
                                                  and is not otherwise objectionable –
                                                  through other, less expensive and
                                                  intrusive means, like a response to a
                                                  written discovery request.




                                                                12
